                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


JACKIE DELMAS MASON,

                    Petitioner,

      v.                                             Case No. 18-cv-1351-pp

RANDALL HEPP,

                    Respondent.


              ORDER SCREENING HABEAS PETITION (DKT. NO. 1)


      On August 31, 2018, the petitioner, who is incarcerated at Waupun

Correctional Institution and is representing himself, filed a petition for a writ of

habeas corpus under 28 U.S.C. §2254 challenging his November 30, 2012

conviction in Milwaukee County Circuit Court for third degree sexual assault

and aggravated battery. Dkt. No. 1. On February 1, 2021, the court denied the

petitioner’s motion to proceed without prepaying the filing fee. Dkt. No. 9. Two

weeks later, the court received from the petitioner the $5.00 filing fee.

      This order screens the petition under Rule 4 of the Rules Governing

§2254 Proceedings. Because it does not plainly appear from the record that the

petitioner is not entitled to relief, the court will allow the petitioner to proceed

on his claims and order the respondent to answer or otherwise respond.

      A.      Rule 4 Standard

      Rule 4 of the Rules Governing §2254 Proceedings provides:



                                          1

           Case 2:18-cv-01351-PP Filed 03/26/21 Page 1 of 6 Document 11
      If it plainly appears from the face of the petition and any
      attached exhibits that the petitioner is not entitled to relief in
      the district court, the judge must dismiss the petition and
      direct the clerk to notify the petitioner. If the petition is not
      dismissed, the judge must order the respondent to file an
      answer, motion or other response within a fixed time, or to take
      other action the judge may order.

       A court allows a habeas petition to proceed unless it is clear to the court

that the petitioner is not entitled to relief in the district court. At the screening

stage, the court does not rule on the merits of any of the petitioner’s claims.

Rather, the court reviews the petition and exhibits to determine whether the

petitioner alleges he is in custody in violation of the “Constitution or laws or

treaties of the United States.” 28 U.S.C. §2254(a). The court also considers

whether the petitioner filed within the limitations period, exhausted his state

court remedies and avoided procedural default. Generally, a state prisoner

must file his habeas petition within one year of the judgment becoming final.

28 U.S.C. §2254(d)(1)(A). In addition, the state prisoner must exhaust the

remedies available in the state courts before the district court may consider the

merits of his federal petition. 28 U.S.C. §2254(b)(1)(A). If the district court

discovers that the petitioner has included an unexhausted claim, the petitioner

either must return to state court to exhaust the claim or amend his petition to

present only the exhausted claims. Rose v. Lundy, 455 U.S. 509, 510 (1982).

       Finally, even if a petitioner has exhausted a claim, the district court still

may be barred from considering the claim if the petitioner failed to raise the

claim in the state’s highest court in a timely fashion or in the manner




                                          2

         Case 2:18-cv-01351-PP Filed 03/26/21 Page 2 of 6 Document 11
prescribed by the state’s procedural laws. See O’Sullivan v. Boerckel, 526 U.S.

838, 848 (1999); Thomas v. McCaughtry, 201 F.3d 995, 1000 (7th Cir. 2000).

       B.   Background

       On November 30, 2012, a Milwaukee County jury found the petitioner

guilty of two counts of third-degree sexual assault and three counts of

aggravated battery. Dkt. No. 1 at 2; see also State v. Mason, Milwaukee County

Case No. 12CF228 (available at https://wcca.wicourts.gov). The court

sentenced the petitioner to nineteen years of imprisonment followed by

nineteen years of extended supervision. Id. On September 8, 2015, the

petitioner filed a postconviction motion in Milwaukee County Circuit Court.

State v. Mason, Milwaukee County Case No. 12CF228 (available at

https://wcca.wicourts.gov). A week later, the circuit court denied the motion.

Id. The petitioner filed a notice of appeal on October 1, 2015. Id. On December

27, 2017, the Wisconsin Court of Appeals affirmed the judgment and decision

denying postconviction relief. Id. The Wisconsin Supreme Court denied review

on July 12, 2018. Id. On August 31, 2018, the petitioner filed his federal

petition for a writ of habeas corpus under 28 U.S.C. §2254. Id. at 1.

       C.   The Petition

      The petitioner asserts four grounds for relief: (1) the state courts violated

his Sixth Amendment right to represent himself at trial, (2) ineffective

assistance of counsel, (3) the trial judge was biased against him in violation of

the Fourteenth Amendment and (4) the Wisconsin Court of Appeals was biased

against him in violation of the Fourteenth Amendment. Dkt. No. 1 at 6-9. The

                                        3

        Case 2:18-cv-01351-PP Filed 03/26/21 Page 3 of 6 Document 11
petitioner says that he raised his first three grounds to the Wisconsin Court of

Appeals, and all of his grounds in his petition for review in the Wisconsin

Supreme Court. Id. at 3.

      D.      Analysis

      The petitioner has stated cognizable constitutional claims. See Jackson

v. Bartow, 930 F.3d 930 (7th Cir. 2019) (considering a Sixth Amendment claim

based on self-representation on habeas review); Trevino v. Thaler, 569 U.S. 413

(2013) (considering an ineffective assistance of counsel claim on habeas

review); Oswald v. Bertrand, 374 F.3d 475 (7th Cir. 2004) (considering a

Fourteenth Amendment claim based on judicial bias on habeas review).

Because the Wisconsin Supreme Court denied review on July 12, 2018 and the

petitioner filed his federal habeas petition on August 31, 2018, it appears that

the petitioner filed his petition within the one-year limitation period. The

petition states that the petitioner exhausted his state court remedies. Based on

the court’s preliminary review, the court cannot say that it plainly appears

from the face of the petition or from any attached exhibits that the petitioner is

not entitled to relief.

      E.      Conclusion

      The court ORDERS that the petitioner may proceed on the grounds in

his habeas petition.

      The court ORDERS that within sixty days the respondent shall answer or

otherwise respond to the petition, complying with Rule 5 of the Rules




                                         4

           Case 2:18-cv-01351-PP Filed 03/26/21 Page 4 of 6 Document 11
Governing §2254 Cases, and showing cause, if any, why the writ should not

issue.

         If the respondent files an answer to the petition, the petitioner should

not object to that answer. Instead, the court ORDERS that the parties must

comply with the following schedule for filing briefs on the merits of the

petitioner’s claims:

         (1) the petitioner has forty-five days after the respondent files his answer

to file a brief in support of his petition (in this brief, the petitioner should

explain why he believes the court should grant him the habeas relief he

requests);

         (2) the respondent has forty-five days after the petitioner files his initial

brief to file the respondent’s brief in opposition to the petition; and

         (3) the petitioner has thirty days after the respondent files his opposition

brief to file a reply brief, if the petitioner chooses to file such a brief.

         If, instead of filing an answer, the respondent files a dispositive motion

(such as a motion to dismiss the petition), the respondent must include a brief

and other relevant materials in support of the motion. The petitioner then must

file a brief in opposition to that motion within forty-five days of the date on

which the respondent files the motion. If the respondent chooses to file a reply

brief, he must do so within thirty days of the date the petitioner files the

opposition brief.

         The parties must submit their pleadings in time for the court to receive

them by the deadlines stated above.

                                            5

           Case 2:18-cv-01351-PP Filed 03/26/21 Page 5 of 6 Document 11
      Under Civil Local Rule 7(f), briefs in support of or in opposition to the

habeas petition and any dispositive motions must not exceed thirty pages and

reply briefs must not exceed fifteen pages, not counting any statements of

facts, exhibits and affidavits. The court asks the parties to double-space any

typed documents.

      Under the Memorandum of Understanding entered into between the

Wisconsin Department of Justice and the U.S. District Clerk of Court for the

Eastern District of Wisconsin, the court will notify the Wisconsin Department

of Justice (through the Criminal Appeals Unit Director and lead secretary) of

this order via Notice of Electronic Filing (NEF). The Department of Justice will

inform the court within twenty-one days from the date of the NEF whether the

Department of Justice will accept service on behalf of the respondent (and, if

not, the reason for not accepting service and the last known address of the

respondent). The Department of Justice will provide the pleadings to the

respondent on whose behalf the Department has agreed to accept service of

process.

      Dated in Milwaukee, Wisconsin this 26th day of March, 2021.

                                BY THE COURT:


                                _________________________________________
                                HON. PAMELA PEPPER
                                Chief United States District Judge




                                        6

           Case 2:18-cv-01351-PP Filed 03/26/21 Page 6 of 6 Document 11
